Exhibit 10.29

SUMMARY OF 2013 EXECUTIVE COMPENSATION

The Company’s 2013 executive compensation has been approved by the Compensation
Committee of the Board of Directors and the full Board of Directors. With the
guidance of a compensation consultant, executive compensation was derived from
third-party compensation survey data for comparable companies and executive
positions and is based upon performance targets and payments tied to a
percentage of base pay. The key elements of the Company’s 2013 executive
compensation are as follows:

Bonus Incentive Compensation:

Annual cash incentive bonuses are intended to compensate for the achievement of
Company strategic, operational and financial goals and/or individual performance
objectives. Amounts payable are discretionary and typically calculated as a
percentage of the applicable executive’s base salary, with higher ranked
executives typically being compensated at a higher percentage of base salary.
Individual objectives are tied to the particular area of expertise of the
employee and their performance in attaining those objectives relative to
external forces, internal resources utilized and overall individual effort. The
Compensation Committee works with the Chief Executive Officer to develop and
approve the performance goals for each executive and the Company as a whole. The
goals established by the Compensation Committee and the Board of Directors are
based on the Company’s historical operating results and growth rates, as well as
expected future results, and are designed to require significant effort and
operational success on the part of the executives and the Company. These bonus
awards are in two levels based on the Company achieving certain specified
operating metrics, including revenue and operating profit. The applicable bonus
payable will be paid following the completion of 2013.

The following table sets forth the 2013 salary and bonus, assuming achievement
of 100% of the target based on the foregoing criteria, for each of the Company’s
named executive officers (as defined in Item 402(a)(3) of Regulation S-K):

 

Name of Executive Officer

   2013 Base
Salary      Cash Bonus
(Assuming
Achievement
of 100% of
Target)  

Michael K. Simon

   $ 370,000       $ 370,000   

James F. Kelliher

   $ 275,000       $ 148,400   

Michael J. Ewing

   $ 300,000       $ 120,000   

Marton B. Anka

   $ 260,000       $ 130,000   

Seth L. Shaw

   $ 215,000       $ 185,000   

Michael J. Donahue

   $ 237,000       $ 94,800   

Andrew F. Burton

   $ 230,000       $ 92,000   